Citation Nr: 1311728	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  12-00 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a circulatory disorder.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a disorder manifested by muscle pain.

6.  Entitlement to service connection for memory loss.

7.  Entitlement to service connection for a respiratory disorder.

8.  Entitlement to service connection for a skin disorder.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for a bilateral ankle disorder.

11.  Entitlement to service connection for a right wrist disorder.

12.  Entitlement to service connection for a bilateral shoulder disorder.

13.  Entitlement to service connection for a left hip disorder.

14.  Entitlement to service connection for a sleep disorder.

15.  Entitlement to an effective date prior to February 16, 2010, for a grant of service connection for posttraumatic stress disorder with a bipolar disorder and substance abuse.

16.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chronic fatigue syndrome.
   

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from April 1990 to February 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled to testify at a September 2012 video conference hearing before the undersigned.  Prior to the hearing the Veteran showed good cause to request that his hearing be rescheduled.  

Accordingly, this case is REMANDED for the following action:

The RO shall schedule the Veteran for a video conference or travel board hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


